DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
	Rejections under 35 USC 112(b): Applicant argues that the claims have been amended removing “a preset threshold value” thus overcoming the 112(b) rejections. Examiner notes the previous rejection is withdrawn however the amended claims are still rejected under 35 USC 112(b) for being indefinite in its recitation of the “a threshold value” in multiple instances. It is unclear to which “threshold value” is being referred in the last limitation.

Rejections under 35 USC 102(a)(2):
	Applicant’s Argument: Applicant argues beginning page 8 of the remarks filed 10/24/2022 that Shih uses a default threshold in the absence of the threshold. If there are no beams, the highest SINR values may be used for S criterion. Shih does not disclose ranking of cells related with at least one frequency with the other claimed limitations. 
Examiner’s Response: Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. Examiner notes that it is unclear why these cited portions of Shih, ¶0115, ¶0124 have been cited to show that Shih does not support the claimed invention. Examiner argues that Shih teaches the limitations at issue from the remarks as Shih teaches ranking ¶0143, based on a determined frequency with priority and measurements, and ¶0163 reselection of these frequency based on a rangeToBestCell parameter, and a threshold value is clearly shown to be configured, e.g. Srxlev and SINR value. 
Examiner notes the claim refers to a threshold not being configured and as a result, considering a cell with a beam higher than the non-configured threshold. However it is not clear to which “threshold value” Applicant refers in the last limitation of claim 1. Claim 1 recites two instances of a threshold value, see line 14 and again in the last limitation. Thus the claim appears to define two threshold values but does not differentiate these properly, and it is unclear to which threshold value is compared in the last limitation. The last limitation defines a threshold value not being configured, thus Examiner asserts any possible threshold that is not configured in Shih is the claimed threshold value that is not configured, however the threshold value in the last limitation line “the measurement is greater than the threshold value” can be any threshold value, assuming a threshold value that has been configured as in line 14. With this lack of clarity, the non-configured threshold value can be any arbitrary value, and the threshold value used in the comparison with the measurements is a different threshold value.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5, 7, 11-13, 15, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites several “threshold value” instances but it is not clear to which “threshold value” the claim is referencing at different times. A “threshold value” is defined in line 14 but the claim recites it “being not configured” however “the preset threshold value” as in line 24 is later used in a comparison, thus rendering the claim indefinite as the preset threshold value here is “not configured” but is later used. The claim is further rendered indefinite as “the preset threshold value” in line 26-29 may be referencing “a threshold value” in line 14. Therefore, the claim is recited such that it is unclear whether it 1) recites a threshold value as being not configured but is then shown to be used which is indefinite, or 2) references one of multiple previously defined threshold values, and it is not clear which threshold value is being referenced. Application specification [0027] appears to define a possible threshold as not being configured but this should be incorporated into the specification to distinguish the various recitations of “threshold value” as claimed. The dependent claims are rejected by virtue of dependence on claim 1 and claim 11. Finally, the last limitation recites “it is considered” but it is not clear if a cell with one frequency has a beam with a measurement greater than the threshold value or not as “it is considered” is not a definitive step where the comparison to a threshold is actually performed but is only considered, thus may not be a step performed in the method by the device at all.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 11-13, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shih et al. (“Shih”) (US 20200221372 A1, effective filing date of provisional application 62/788,223 filed Jan 4, 2019).

Regarding claim 1, Shih teaches:
A method, performed by a user equipment (UE), of performing a cell reselection procedure, the method comprising: receiving priority information about one or more frequencies [¶0128 system information received including priority information based on priority about frequencies ]; 
performing a serving cell measurement based on a signal received from a serving cell [¶0132-133 perform measurements on inter-frequency to determine Srxlev considered based on receiving a signal from serving cell to determine Srxlev  see table 1];
identifying at least one frequency among the one or more frequencies, based on the serving cell measurement and the priority information [¶0133, identify an inter-frequency with priority equal to or lower than current frequency, and based serving cell measurement not satisfying condition, perform measurements on inter-frequency i.e. identify inter-frequency]; 
performing ranking of cells related with the at least one frequency, based on measurements performed on the at least one frequency and a priority of the at least one frequency configured in the priority information [¶0143 rank cells thus based on measurements of frequency and priority]; and based on a value of a rangeToBestCell parameter included in a system information block (SIB), selecting a cell with highest number of beams for which measurements are greater than a threshold value, from among cells having rank values within the value of the rangeToBestCell parameter from a highest rank value [¶0163 “the UE may perform a cell reselection procedure to select a new suitable cell. The new suitable cell may have the highest number of beams above a threshold (e.g., an SINR-valued threshold, an RSRP-valued threshold, or an RSRQ-valued threshold) among the cells whose R value is within the indication (e.g., rangeToBestCell) of the R value of the cell ranked as the best cell”, ¶0157 R values considered ranking values as cells are ranked to calculate R values],
wherein based on a threshold value of one of the at least one frequency being not configured, it is considered that a cell of the one of the at least one frequency has one beam for which measurement is greater than the threshold value  [Examiner notes that any threshold can be the claimed threshold value that is not configured as this is not necessarily the same as the other threshold value recited in the claim, see ¶0124, ¶0164 UE considers cell with at least one beam with highest SINR value and being above a threshold for SINR, and this threshold may be different from an arbitrary “threshold value” that is not configured as there may be any threshold not configured, and the threshold may be absThreshSS-BlocksConsolidation as in claim 7, which is not taught thus not configured in Shih].

Regarding claim 2, Shih teaches:
The method of claim 1,further comprising: 
in case that a priority of  a (NR) inter- frequency or an inter-Radio Access Technology (RAT) frequency is higher than a priority of at least one frequency of the serving cell: selecting, from among the at least one cell in the NR inter-frequency or the inter-RAT frequency, at least one cell including at least one frequency whose signal quality or signal power measured during a preset duration is greater than a first preset threshold value, based on the performed measurement [¶0150, frequency with higher priority than serving cell, “select a cell (e.g., a new suitable cell to camp on) on a higher priority frequency than the serving frequency. The cell of a higher priority RAT, a licensed carrier frequency or an unlicensed carrier frequency may fulfill that the SINR value of the cell is above a threshold” ], 
and in case that the priority of the at least one frequency in the NR inter-frequency or the inter-RAT frequency is lower than the priority of the at least one frequency of the serving cell, and a signal quality or signal power of the at least one frequency of the at least one frequency of the serving cell is smaller than a first threshold value during the preset duration [¶0133, measurements performed on lower priority frequencies if signal quality on serving cell not above threshold]: selecting, from among at least one cell in the NR inter-frequency or the inter-RAT frequency, at least one cell including the at least one frequency whose signal quality or signal power measured during the preset duration is greater than a second threshold value, based on the performed measurement [¶0114 UE select cell based on measurements above a threshold, and measurements may be gathered for a cell of lower priority ¶0132-133, ¶0141-142 cells determined to be measured i.e. lower priority are measured and ranked based on measurements, consider cells based on ranking ¶0163].

Regarding claim 3, Shih teaches:
The method of claim 2, wherein the cell reselection procedure is performed after at least 1 second has elapsed after the UE camped on the serving cell [¶0150].

Regarding claim 5, Shih teaches:
The method of claim 1, further comprising in case that the value of the rangeToBestCell parameter is not configured, selecting a highest-ranked cell of the plurality of selected cells [Shih ¶0161 “In some of the present implementations, if the indication (e.g., rangeToBestCell) is not configured, the UE may perform the cell reselection procedure to select a new suitable cell ranked as the best cell”].

Regarding claim 11, Shih teaches:
A user equipment (UE) for performing a cell reselection procedure, the UE comprising: a transceiver; and a processor operatively coupled to the transceiver [¶0169] and configured to:
receive priority information about one or more frequencies [¶0128 system information received including priority information based on priority about frequencies ]; 
perform a serving cell measurement based on a signal received from a serving cell [¶0132-133 perform measurements on inter-frequency to determine Srxlev considered based on receiving a signal from serving cell to determine Srxlev  see table 1];
identify at least one frequency among the one or more frequencies, based on the serving cell measurement and the priority information [¶0133, identify an inter-frequency with priority equal to or lower than current frequency, and based serving cell measurement not satisfying condition, perform measurements on inter-frequency i.e. identify inter-frequency]; 
perform ranking of cells related with the at least one frequency, based on measurements performed on the at least one frequency and a priority of the at least one frequency configured in the priority information [¶0143 rank cells thus based on measurements and priority]; and based on a value of a rangeToBestCell parameter included in a system information block (SIB), select a cell with highest number of beams for which measurements are greater than a threshold value, from among cells having rank values within the value of the rangeToBestCell parameter from a highest rank value [¶0163 “the UE may perform a cell reselection procedure to select a new suitable cell. The new suitable cell may have the highest number of beams above a threshold (e.g., an SINR-valued threshold, an RSRP-valued threshold, or an RSRQ-valued threshold) among the cells whose R value is within the indication (e.g., rangeToBestCell) of the R value of the cell ranked as the best cell”, ¶0157 R values considered ranking values as cells are ranked to calculate R values],
wherein based on a threshold value of one of the at least one frequency being not configured, it is considered that a cell of the one of the at least one frequency has one beam for which measurement is greater than the threshold value  [Examiner notes that any threshold can be the claimed threshold value that is not configured as this is not necessarily the same as the other threshold value recited in the claim, see ¶0124, ¶0164 UE considers cell with at least one beam with highest SINR value and being above a threshold for SINR, and this threshold may be different from an arbitrary “threshold value” that is not configured as there may be any threshold not configured, and the threshold may be absThreshSS-BlocksConsolidation as in claim 7, which is not taught thus not configured in Shih].

Regarding claim 12, Shih teaches:
The UE of claim 11, wherein the processor is further configured to: 
in case that a priority of  a (NR) inter- frequency or an inter-Radio Access Technology (RAT) frequency is higher than a priority of at least one frequency of the serving cell: select, from among at least one cell in the NR inter-frequency or the inter-RAT frequency, at least one cell including at least one frequency whose signal quality or signal power measured during a preset duration is greater than a first preset threshold value, based on the performed measurement [¶0150, frequency with higher priority than serving cell, “select a cell (e.g., a new suitable cell to camp on) on a higher priority frequency than the serving frequency. The cell of a higher priority RAT, a licensed carrier frequency or an unlicensed carrier frequency may fulfill that the SINR value of the cell is above a threshold” ], 
and in case that the priority of the at least one frequency in the NR inter-frequency or the inter-RAT frequency is lower than the priority of the at least one frequency of the serving cell, and a signal quality or signal power of the at least one frequency of the serving cell is smaller than a first threshold value during the preset duration [¶0133, measurements performed on lower priority frequencies if signal quality on serving cell not above threshold]: select, from among at least one cell in the NR inter-frequency or the inter-RAT frequency, at least one cell including the at least one frequency whose signal quality or signal power measured during the preset duration is greater than a second threshold value, based on the performed measurement [¶0114 UE select cell based on measurements above a threshold, and measurements may be gathered for a cell of lower priority ¶0132-133, ¶0141-142 cells determined to be measured i.e. lower priority are measured and ranked based on measurements, consider cells based on ranking ¶0163].

Regarding claim 13, Shih teaches:
The UE of claim 12, wherein the processor is further configured to perform cell reselection procedure after at least 1 second has elapsed after the UE camped on the serving cell [¶0150].

Regarding claim 15, Shih teaches:
The UE of claim 11, wherein the processor is further configured to: when the value of the rangeToBestCell parameter is not configured, select a highest-ranked cell of the plurality of selected cells [Shih ¶0161 “In some of the present implementations, if the indication (e.g., rangeToBestCell) is not configured, the UE may perform the cell reselection procedure to select a new suitable cell ranked as the best cell”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (“Shih”) (US 20200221372 A1) in view of Kim et al. (“Kim”) (US 20200053620 A1).

Regarding claim 7, Shih teaches:
The method of claim 1.
Shih teaches a preset threshold but not the claimed threshold, however Examiner notes it is unclear which threshold value is  however Kim teaches
wherein the preset threshold value is determined based on an absThreshSS-BlocksConsolidation parameter, and wherein the absThreshSS-BlocksConsolidation parameter is transmitted for each of NR inter-frequencies [¶0102-103, absThreshSS-BlocksConsolidation parameter configured by SIB, and transmitted for multiple frequencies see ¶0165-167 and SIB4 field descriptions, wherein may be NR ¶0166, ¶0118]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shih by specifying a preset threshold that may be configured by system information being absThreshSS-BlocksConsolidation as in Kim. Shih teaches configuring thresholds and it would have been obvious to modify the configuration to specify whether a absThreshSS-BlocksConsolidation is configured as in Kim who teaches this allows for cell reselection ¶0008 for cells with multiple beams ¶0108.

Regarding claim 17, Shih teaches:
The UE of claim 11.
Shih teaches a preset threshold but not the claimed threshold however Kim teaches
wherein the preset threshold value is determined based on an absThreshSS-BlocksConsolidation parameter, and wherein the absThreshSS-BlocksConsolidation parameter is transmitted for each of NR inter-frequencies [¶0102-103, absThreshSS-BlocksConsolidation parameter configured by SIB, and transmitted for multiple frequencies see ¶0165-167 and SIB4 field descriptions, wherein may be NR ¶0166, ¶0118]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shih by specifying a preset threshold that may be configured by system information being absThreshSS-BlocksConsolidation as in Kim. Shih teaches configuring thresholds and it would have been obvious to modify the configuration to specify whether a absThreshSS-BlocksConsolidation is configured as in Kim who teaches this allows for cell reselection ¶0008 for cells with multiple beams ¶0108.

Examiner’s Note
	Examiner recommends reciting “in response to” instead of “when” or “in case” for the method claims 2, 5, 7. Examiner also recommends clarifying the last limitation of claim 1 regarding the non configured threshold value and the step wherein “it is considered” and how this affects the overall reselection process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200022054 A1 - ¶0122-124.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478